Citation Nr: 1633540	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  09-18 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for fibromyalgia.  

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for carpal tunnel syndrome (CTS).

6.  Entitlement to service connection for a headache disability.

7.  Entitlement to service connection for a nerve disability, including numbness of the bilateral feet, toes, and hands.

8.  Entitlement to service connection for chronic fatigue.

9.  Entitlement to service connection for a bilateral hip and groin disability.

10.  Entitlement to service connection for Prinzemetal's angina.

11.  Entitlement to service connection for sleep apnea.

12.  Entitlement to service connection for tuberculosis.

13.  Entitlement to service connection for hypertension.

14.  Entitlement to service connection for diabetes mellitus, type II (diabetes).

15.  Entitlement to service connection for a rash on the hands.

16.  Entitlement to a rating in excess of 10 percent for hiatal hernia, to include gastroesophageal reflux disease (GERD).

17.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia, strain.

18.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease, chondromalacia.

19.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

20.  Entitlement to an initial rating in excess of 10 percent for lumbar spine strain.  

21.  Whether the reduction rating for pseudofolliculitis barbae from 60 percent to 10 percent for effective January 1, 2014, was proper.

22.  Entitlement to a rating in excess of 60 percent for pseudofolliculitis barbae. 

23.  Entitlement to a total disability rating based on individual unemployability as the result of service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to December 1997, including service in the Southwest Asia theater of operations from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the VA RO.  

A May 2008 rating decision declined to reopen the Veteran's claim of entitlement to service connection for a bilateral ankle disability, and it denied service connection for numbness of the bilateral feet, toes, and hands, a disability of the nerves, Prinzemetal's angina, a rash of the hands, tuberculosis, headache, sleep apnea, and fatigue.  The May 2008 rating decision also continued the existing 10 percent ratings for the Veteran's bilateral knee disabilities.  

While the Board notes that the May 2008 rating decision additionally denied the Veteran's claim for service connection for forgetfulness, poor concentration, and a wandering mind, and the Veteran perfected an appeal of this claim, the Board finds that such symptoms have been fully attributed to the Veteran's service-connected PTSD.  The Veteran is not prejudiced by this characterization because the Board will consider such symptoms in its analysis of the Veteran's claim of entitlement to an increased rating for PTSD.

Similarly, for clarity, the Board has considered as a single claim the Veteran's previously-separated claims for service connection for a "nerve disability" and numbness affecting the bilateral feet, hands, and toes.  The Board finds that the recharacterization of the Veteran's claims does not result in prejudice to the Veteran because they encompass similar symptoms and the Board has granted all of these claims.  

A May 2012 rating decision denied service connection for a neck disability, CTS, a bilateral hip and groin disability, fibromyalgia, hypertension, and diabetes.  The May 2012 rating decision additionally granted service connection for a back disability and assigned an initial 10 percent evaluation, and it increased the evaluation for the Veteran's PTSD to 50 percent.  A June 2012 rating decision continued the 10 percent evaluation for GERD, and it increased the evaluation of the Veteran's pseudofolliculitis barbae to 60 percent.  A June 2013 rating decision proposed to reduce the evaluation of the Veteran's pseudofolliculitis barbae from 60 percent to 10 percent.  An October 2013 rating decision effectuated the proposed reduction of the evaluation of the Veteran's pseudofolliculitis barbae effective January 1, 2014.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  Here, the Board finds that such issue has been raised and is before the Board.

The issues of entitlement to service connection for hypertension, diabetes, and a rash of the hands, and entitlement to greater ratings for GERD, bilateral knee disabilities, PTSD, a low back disability, and pseudofolliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  A May 1998 rating decision denied the Veteran's claim of entitlement to service connection for a bilateral ankle disability.

2.  The evidence received since the May 1998 decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral ankle disability.

3.  Fibromyalgia developed after the Veteran's service in the Persian Gulf and has manifested for more than six months to a degree of 10 percent or more disabling.

4.  The evidence is at least in equipoise as to whether the Veteran has a bilateral ankle disability, a neck disability, CTS, headaches, a nerve disability, to include numbness of the bilateral feet, toes, and hands, chronic fatigue, a bilateral hip and groin disability, and Prinzemetal's angina as a result of his service-connected fibromyalgia.

5.  The evidence is at least in equipoise as to whether the Veteran's sleep apnea is aggravated by his service-connected PTSD.

6.  The weight of the evidence is against a finding that the Veteran has had active tuberculosis at any time during the course of his appeal.

7.  An improvement of the Veteran's ability to function under the ordinary conditions of life and work as a result of his pseudofolliculitis barbae has not been demonstrated.

8.  The evidence of record demonstrates that the Veteran is unemployable based solely on his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The May 1998 rating decision denying the Veteran's claim of entitlement to service connection for a bilateral ankle disability is final.  38 U.S.C.A § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a bilateral ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).

3.  Service connection for fibromyalgia is warranted.  38 U.S.C.A. §§ 1110, 1117, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

4.  Service connection for a bilateral ankle disability, a neck disability, CTS, headaches, a nerve disability, to include numbness of the bilateral feet, toes, and hands, chronic fatigue, a bilateral hip and groin disability, and Prinzemetal's angina secondary to fibromyalgia is warranted.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

5.  Service connection for sleep apnea is warranted based on aggravation by the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

6.  Tuberculosis was not incurred in or aggravated by the Veteran's military service, and such disability may not be presumed to have been.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

7.  The October 2013 reduction of the rating for pseudofolliculitis barbae from 60 percent to 10 percent effective January 1, 2014, was not proper and is void.  38 U.S.C.A. § 5112(b)(6) (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).

8.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has reopened the Veteran's claim of entitlement to service connection for a bilateral ankle disability, and it has granted the Veteran's claims of entitlement to service connection for fibromyalgia, a bilateral ankle disability, a neck disability, CTS, headaches, a nerve disability, chronic fatigue, a bilateral hip and groin disability, Prinzemetal's angina, and sleep apnea.  The Board has additionally found that the reduction of the evaluation of pseudofolliculitis barbae was improper, and it granted the Veteran's claim to a TDIU.  As such, the Board finds that any error related to the VCAA regarding these claims is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's claim of entitlement to service connection for tuberculosis, as noted, VA has certain notice and assistance obligations to claimants.  In the instant case, the Veteran has been provided with all appropriate notification.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, private treatment records, and certain VA treatment records have been obtained to the extent such records are identified and available.  As will be discussed in further detail in the below remand, the Veteran's VA treatment records appear to be incomplete.  The Board finds that it may decide the Veteran's claim of entitlement to service connection for tuberculosis despite this absence because the Veteran does not contend at any time that he has received current treatment for a tuberculosis disability.  

The Veteran has not been afforded a VA examination addressing his claimed tuberculosis.  No such examination is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With respect to the Veteran's claim of entitlement to service connection for tuberculosis, the evidence does not indicate that the Veteran has been diagnosed with such disability at any time.  Instead, the only suggestion that the Veteran may have tuberculosis is a historic test result indicating that the Veteran developed an immune response to the bacterium that causes tuberculosis.  The Veteran's medical records otherwise consistently fail to demonstrate the presence of active tuberculosis.  These facts are insufficient to trigger VA's duty to provide an examination with an opinion.  Without competent evidence indicating that the Veteran has indeed been diagnosed with tuberculosis, a VA examination addressing this claim is unwarranted.  See Waters, 601 F.3d 1274.  

The Veteran initially requested the opportunity to participate in a hearing before the Board, but in January 2016, he withdrew his request for such a hearing.  The Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015); Smith v. West, 12 Vet. App. 312 (1999).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board also notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's claim of entitlement to service connection for a bilateral ankle disability was last finally denied in a May 1998 rating decision.  This rating decision found that the evidence did not demonstrate that the Veteran had a current disability of the bilateral ankles.  The Veteran did not appeal the May 1998 rating decision, no evidence was received within one year of the May 1998 rating decision, and no new service records have been submitted.  Therefore, the May 1998 rating decision is final.  

The Veteran has since submitted medical evidence showing treatment for ankle pain, a November 2010 diagnosis of bilateral ankle arthralgia, and the association of the Veteran's generalized joint pain with his fibromyalgia.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, given the medical evidence suggests a diagnosed bilateral ankle disability, the Board finds that the newly-submitted evidence relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for a bilateral ankle disability is reopened.

Service Connection Generally

In general, service connection may be granted for disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 because the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Under these provisions, service connection may be granted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War.  For disabilities due to undiagnosed illness and medically-unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of Operations or to a degree of 10 percent or more.  38 C.F.R. § 3.317(a)(1). 

There are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness, unlike in claims for direct service connection, there is no requirement of competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  38 C.F.R. § 3.317(a)(5) ; see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Service connection may additionally be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be medical evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

Service Connection for Fibromyalgia

The Veteran has been diagnosed with fibromyalgia, for example in September 2012.  The September 2012 examiner attributed the Veteran's fibromyalgia symptoms of widespread musculoskeletal pain, stiffness, weakness, fatigue, sleep disturbance, paresthesias, headaches, depression, anxiety, and irritable bowel syndrome to fibromyalgia, and noted that such symptoms required continuous medication for control.  The weight of the evidence thus indicates that the Veteran's fibromyalgia first presented after his Persian Gulf War service, and his symptoms have manifested to a degree of at least 10 percent or more for more than 6 months.  The criteria for a grant of service connection for fibromyalgia pursuant to 38 C.F.R. § 3.317(a)(2)(b) are therefore met.

Service Connection for a Bilateral Ankle Disability, a Neck Disability, CTS, Headaches, a Nerve Disability Including Numbness, Chronic Fatigue, a Bilateral Hip and Groin Disability, and Prinzemetal's Angina

The Veteran has been treated for a number of complaints of pain, numbness, and fatigue throughout the period on appeal.  The Veteran has been diagnosed with osteoarthritis, CTS, neuropathy, and Prinzemetal's angina throughout the period on appeal, and these diagnoses have not been attributed to any particular etiology.  

As noted above, the Board has granted the Veteran's claim of entitlement to service connection for fibromyalgia.  In the Veteran's September 2012 examination addressing the Veteran's condition, the examiner attributed a number of broad symptoms to the Veteran's fibromyalgia, including the Veteran's widespread musculoskeletal pain, stiffness, muscle weakness, fatigue, sleep disturbances, paresthesias, and headaches.  With respect to the Veteran's musculoskeletal pain, upon physical examination, the examiner noted that the Veteran's entire body, bilaterally, showed tender points for fibromyalgia pain.   

Given the pervasiveness and severity of the Veteran's symptoms of fibromyalgia and the lack of an alternative etiology for the Veteran's claimed disabilities, all reasonable doubt is resolved in the Veteran's favor, and service connection for a bilateral ankle disability, a neck disability, CTS, headaches, a nerve disability including numbness, fatigue, a bilateral hip and groin disability, and Prinzemetal's angina, as secondary to service-connected fibromyalgia, is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Sleep Apnea

The Veteran has been diagnosed with sleep apnea.  The Veteran is otherwise service connected for PTSD.  Thus, there is evidence of a current disability and evidence of a service-connected disability.  The remaining question is whether a medical nexus exists between the Veteran's sleep apnea and his service-connected PTSD.

With regard to such a connection, in January 2016, the Veteran's representative submitted a statement from Dr. Skaggs, a private physician, who opined that the Veteran's PTSD aided in the development of sleep apnea and aggravated the Veteran's sleep apnea.  As a rationale for this opinion, Dr. Skaggs noted that the medical literature showed a link between psychiatric disorders and sleep apnea, and he noted the that the Veteran's PTSD resulted in an inability to use his CPAP machine because the CPAP machine made him feel claustrophobic and panic-stricken.  With an inability to regularly use his CPAP machine, the Veteran's PTSD permanently aggravated his sleep apnea.  

On the basis of the foregoing, all reasonable doubt is resolved in the Veteran's favor, and service connection for a sleep apnea, as aggravated by service-connected PTSD, is granted. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Tuberculosis

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Turning to the facts in this case, a July 1990 purified protein derivative (PPD) test for tuberculosis was negative.  The Veteran had a positive PPD test in March 1994, and the Veteran was subsequently monitored for the development of active tuberculosis.  A May 1994 radiologic consultation noted that the Veteran had no signs or symptoms of active disease, and he had no known contact with an active case of tuberculosis.  Radiologic testing showed that the Veteran had a normal chest.  In August 1994, it was noted that the Veteran had no evidence of active tuberculosis.  A November 1994 radiologic consultation noted that the Veteran had a history of a positive PPD test, and the Veteran complained of hemoptysis; a chest x-ray was normal.  February 1995 x-ray examination showed a normal chest without evidence of active pulmonary disease.  The Veteran's November 1997 Report of Medical Examination indicated that the Veteran's lungs and chest were normal.  

Following service, in October 2002, it was noted that the Veteran had a positive PPD test.  In July 2005, it was again noted that the Veteran had a positive PPD test.  The Veteran denied a history of tuberculosis.  In May 2004, the Veteran underwent an x-ray examination to address his history of positive PPD testing, and no significant radiologic abnormality was noted.  In February 2007, the Veteran again underwent an x-ray examination, and there was no evidence of active disease.  

In June 2007, the Veteran submitted a statement that was interpreted as a claim of entitlement to service connection for tuberculosis.  The Veteran stated that he had been diagnosed with tuberculosis in active duty service.  The Veteran did not at that time, nor has he at any time since, alleged that he received treatment for tuberculosis or experienced active tuberculosis at any time since he filed his claim.  

Turning to an analysis of the facts in this case, while the medical evidence of record shows that the Veteran had a positive PPD test in service, such test showed only that the Veteran had developed an immune response to the bacterium that causes tuberculosis.  Subsequent in-service and post-service testing consistently found that the Veteran did not show active evidence of tuberculosis.  The positive PPD testing is thus akin to a positive laboratory finding, which is not a disability for which service connection may be granted.

To the extent that the Veteran believes that he has experienced symptoms relating to tuberculosis, the Board has no reason to doubt that the Veteran currently experiences such symptoms.  The Veteran is competent to testify as to such.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the fact remains that a diagnosis of tuberculosis requires clinical testing, and the medical evidence has consistently failed to find that the Veteran has ever had active tuberculosis.  As such, the Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences constitute symptoms of tuberculosis or otherwise rise to the level of a "disability" for VA purposes.  Thus, while the Veteran may experience certain symptoms, his statements are not sufficient to establish a current, chronic tuberculosis disability at this time.  Moreover, it appears that the Veteran has not reported experiencing specific symptoms, but he instead filed this claim based on his in-service history of a positive PPD test.  

In sum, the preponderance of the evidence is against granting service connection for tuberculosis.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Reduction of Rating for Pseudofolliculitis Barbae

The Veteran contends that the reduction of the rating assigned to his pseudofolliculitis barbae from 60 percent to 10 percent effective January 1, 2014, was not warranted.

In this case, the Veteran's pseudofolliculitis barbae is evaluated under Diagnostic Code 7806, which applies to dermatitis or eczema, and rates such disabilities as follows:

10 percent:	at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.
30 percent:	20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.
60 percent:	more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period. 

      38 C.F.R. § 4.118, Diagnostic Code 7806 (2015). 
      
Turning to the facts in this case, in December 2010, the Veteran filed a claim of entitlement to a TDIU, which the RO interpreted as a claim for an increased rating for pseudofolliculitis barbae.  The Veteran underwent a VA examination in May 2012, at which time the examiner diagnosed the Veteran with pseudofolliculitis barbae and noted that the Veteran took topical corticosteroids (desonide ointment) and other topical medications in treatment of his condition on a constant or near-constant basis during the past 12-months.  

In June 2012, the RO issued a rating decision assigning a 60 percent evaluation to the Veteran's pseudofolliculitis barbae, noting that the Veteran's condition required constant or near-constant systemic therapy during a 12-month period.  In June 2013, the RO proposed to decrease the evaluation of the Veteran's pseudofolliculitis barbae to 10 percent, finding that the June 2012 rating decision contained clear and unmistakable error (CUE) in assigning a 60 percent rating, but without further identifying the exact nature of the purported CUE.  An October 2013 rating decision then effectuated this decision, assigning a 10 percent evaluation for pseudofolliculitis barbae effective January 1, 2014.  

Turning to an analysis of these facts, when a veteran appeals a decision of the RO directly to the Board, the decision does not become final.  38 U.S.C.A. § 7105(c) (West 2014).  In this case, the Veteran timely initiated via a May 2013 notice of disagreement and perfected an appeal of the June 2012 rating decision granting a 60 percent evaluation to the Board.  The June 2012 rating decision has thus not yet become final.  

With that in mind, there can be no finding of CUE without a final decision, which  in this case would be a final decision of the RO.  Richardson v. Nicholson, 20 Vet. App. 64, 70-71 (2006); Norris v. West, 12 Vet. App. 413, 422 (1999).  The RO's June 2013 finding of CUE in its June 2012 rating decision assigning a 60 percent evaluation is thus invalid because a finding of CUE can only be made with respect to a decision that has become final, and the June 2012 rating decision is not final.  

With that said, a rating that has been in effect for fewer than five years may indeed be reduced if the evidence shows improvement of the condition.  38 C.F.R. § 3.344 (2015).  A disability rating may not be reduced unless the evidence demonstrates that an improvement in the disability has occurred.  38 U.S.C.A. § 1155 (West 2014).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; 38 C.F.R. 3.344(c) (2015).

In this case, the RO's reduction of the Veteran's 60 percent rating for pseudofolliculitis barbae did not discuss at all whether the Veteran's pseudofolliculitis barbae had shown improvement under the ordinary conditions of life and work.  The RO's reduction analysis focused only on perceived (and unidentified) CUE in the June 2012 grant of a 60 percent rating for pseudofolliculitis barbae.  Accordingly, as there was no consideration of the criteria governing reductions of ratings, the Board finds that the rating reduction from 60 percent to 10 percent was improper, and it restores the 60 percent rating for pseudofolliculitis barbae from January 1, 2014, the effective date of the reduction.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there are two or more service-connected disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Substantially gainful employment is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  The term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2015); Moore v. Derwinski, 1 Vet. App. 356 (1991).  A veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the disability, when it is satisfactorily shown that the veteran is unable to secure further employment.  38 C.F.R. § 4.18 (2015).  The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Any consideration as to whether a veteran is unemployable is a subjective one that is based upon the veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Advancing age and nonservice-connected disability may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 C.F.R. §§ 3.341(a), 4.19 (2015).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Turning to the facts in the instant case, with the implementation of the above grants of service connection, the combined rating of the Veteran's service-connected disabilities has met the schedular criteria for a TDIU throughout the period on appeal.  38 C.F.R. § 4.16(a) (2015).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.  

In February 2011, the Veteran reported that he had completed four years of college, obtaining a bachelor's degree in computer networking in June 2005.  The evidence indicates that the Veteran worked for the postal service as a letter carrier and an office worker until May 2012, at which time he medically retired.  

In September 2012, a VA examiner opined that the Veteran was unable to work because of multiple joint pains, fatigue, and difficulty concentrating, all of which the examiner attributed to the Veteran's now service-connected fibromyalgia.  In a March 2014 assessment of the Veteran's PTSD, a private psychologist opined that the Veteran could not sustain the stress from a competitive work environment and could not be expected to engage in gainful activity as a result of his PTSD.  In a December 2015 assessment of the Veteran's sleep apnea, a private physician found that the Veteran's sleep apnea impacted his ability to work because the disability required the Veteran to take naps at least two times daily.  The physician indicated that this would interfere with a normal work day.

Upon consideration of this evidence, the Board finds that the Veteran's service-connected disabilities result in symptoms such as fatigue, difficulty concentrating, and pain.  The severity of these symptoms precludes the Veteran from obtaining either sedentary or active employment consistent with his educational experience and work history with the postal service.  In sum, the Board finds that the Veteran is unemployable due solely to his service-connected disabilities.  


ORDER

The claim of entitlement to service connection for a bilateral ankle disability is reopened.

Service connection for fibromyalgia is granted.

Service connection for a bilateral ankle disability is granted.

Service connection for a neck disability is granted.

Service connection for CTS is granted.

Service connection for a headache disability is granted.

Service connection for a nerve disability, including numbness of the bilateral feet, toes, and hands, is granted.

Service connection for chronic fatigue is granted.

Service connection for a bilateral hip and groin disability is granted.

Service connection for Prinzemetal's angina is granted.

Service connection for sleep apnea based on aggravation is granted.

Service connection for tuberculosis is denied.  

The reduction of the rating for pseudofolliculitis barbae from 60 percent to 10 percent, effective January 1, 2014, was not proper, and the Veteran is entitled to restoration of the 60 percent rating for pseudofolliculitis barbae, effective January 1, 2014, subject to the laws and regulations governing the award of monetary benefits.

A TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

As an initial matter, the Board notes that while certain VA treatment records have been associated with the Veteran's claims file, for example, the results of VA examinations, and certain records from the years 2007, 2009, 2010, and 2011, such records are incomplete.  For example, the September 2012 VA examination report addressing the Veteran's fibromyalgia indicated that a number of questionnaires affecting different bodily systems had been completed.  These questionnaires are not of record, and on remand, the AOJ should attempt to obtain such records if they exist.  Furthermore, the Veteran reported to a private physician in March 2014 that he saw a VA psychiatrist every three months; these psychiatric records have not been associated with the claims file.  With that said, given the absence of pertinent treatment records, the Board cannot address the appropriate evaluations for the Veteran's service-connected hiatal hernia, to include GERD, bilateral knee disabilities, PTSD, or low back disability until such records are associated with the record.

With respect to the Veteran's claims of entitlement to service connection for hypertension and diabetes, the Veteran claimed, for example in February 2011, that his service-connected fibromyalgia, psychiatric symptoms, knee disability, and ankle disability resulted in weight gain, which resulted in his development of hypertension and diabetes.   The Veteran has not been afforded an examination addressing the relationship, if any, between his service-connected disabilities and his diagnosed hypertension and diabetes, and the Veteran should be provided with such an examination on remand.

Similarly, with respect to the Veteran's claim of entitlement to service connection for a rash on the hands, the Veteran was treated in May 1994 for itching dermatitis.   The Veteran has received current treatment for eczema on the hands (August 2010), rashes on the hands (September 2010), pinpoint papules on the hands (April 2011), The Veteran has not been afforded an examination addressing the relationship, if any, between his current skin disability of the hands and his active duty service, and the Veteran should be provided with such an examination on remand.

With respect to the Veteran's claim of entitlement to a rating in excess of 60 percent for pseudofolliculitis barbae, in order to appeal a RO decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  First, once a rating decision issues, the Veteran or his representative must file a timely notice of disagreement; so long as the issues being appealed are clear, the AOJ by law must then issue a statement of the case; finally, to convey jurisdiction to hear the case on the Board, the veteran must file a timely substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

Here, in June 2012, the RO granted a 60 percent disability rating for pseudofolliculitis barbae.  In May 2013, the Veteran expressed disagreement as to this rating.  As yet, a statement of the case does not appear to have been issued (the RO issued a statement of the case in September 2014 based only on the above-discussed invalid reduction of the Veteran's rating), and it is therefore proper to remand this issue to ensure that the Veteran is provided with a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue should be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all pertinent medical records of which VA has notice, including all VA treatment records, are associated with the Veteran's claims file.

2.  After completing the first remand directive, to the extent that the first remand directive produces treatment records relevant to the Veteran's claims of entitlement to an increased rating for hiatal hernia, to include GERD, bilateral knee disability, PTSD, or a low back disability, evaluate whether an additional examination of any of these disabilities is warranted based on a worsening of the Veteran's symptoms.  

3.  After completing the first remand directive, schedule the Veteran for VA examinations to determine the nature and etiology of the Veteran's skin rash of the hands, hypertension, and diabetes.  After an examination of the Veteran, review of the Veteran's claims file, and describing the nature of the Veteran's claimed disabilities, the examiner should offer the following opinions:

With respect to the Veteran's skin rash of the hands:

a) address (1) whether the Veteran's skin rash symptoms are attributable to a known clinical diagnosis, and if so, (2) whether it is at least as likely as not (50 percent probability or greater) that such diagnosis is related to or had its onset in service.  Why or why not? 

b) If the Veteran's symptoms are not attributable to a known clinical diagnosis, are his symptoms at least as likely as not (50 percent probability or greater) an undiagnosed illness resulting from his service in the Persian Gulf?  Why or why not? 

With respect to the Veteran's hypertension and diabetes:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension and diabetes were caused by any of the Veteran's service-connected disabilities?

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension and diabetes were aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected disabilities?  If aggravation is found, the extent thereof must be set forth.

4.  After completing the first remand directive, consider the issue of entitlement to a disability rating in excess of 60 percent for pseudofolliculitis barbae.  If the benefit sought cannot be granted, a statement of the case should be issued in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

5.  Then, readjudicate the Veteran's claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


